Citation Nr: 0217640	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-05 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lung cancer.  

2.  Whether new and material evidence has been submitted so 
as to consider a VA Form 9 received in July 1999, as a 
timely substantive appeal of a February 1998 rating action.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1955 to 
September 1957.  

The veteran was previously sought to establish service 
connection for lung cancer in July 1997, which claim was 
denied in a February 1998 rating action.  The current appeal 
arises out of a May 2000 rating action entered by the 
Department of Veterans Affairs (VA) regional office (RO) and 
was perfected for appeal in June 2001.  A hearing at which 
the veteran and his wife testified was conducted by a 
hearing officer at the RO in November 2001.  A second 
hearing was conducted at the RO by the undersigned member of 
the Board of Veterans' Appeals (Board) in September 2002.  
The veteran and his wife again appeared at this hearing and 
a transcript of it has been associated with the claims file.  
The case has since been transferred to the Board in 
Washington, DC.  


REMAND

Under applicable criteria, an appeal consists of a timely 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely substantive appeal.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will presumed to be the 
same as the date of the statement of the case and the date 
of mailing the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(a), (b).  

As indicated above, the veteran previously submitted a claim 
for service connection for lung cancer in July 1997.  This 
claim was denied in a February 1998 rating action.  The 
veteran initiated an appeal with respect to this decision in 
September 1998, when he submitted a notice of disagreement 
with respect to it.  A statement of the case addressing this 
matter was issued in October 1998, after which no 
correspondence was received from the veteran until July 
1999.  At that time (July 1999), the veteran submitted a VA 
Form 9 in an apparent attempt to perfect an appeal of the 
February 1998 decision.  By that time, however, the time 
within which to perfect an appeal of the February 1998 
decision had passed, and therefore, the February 1998 
decision became final.  The veteran was informed of this in 
a letter addressed to him in July 1999, and advised of his 
right to appeal the decision regarding timeliness.  No 
further communication from the veteran was received until 
January 2000.  

In a January 2000 unsigned letter, apparently from the 
veteran, he evidently sought to inform the RO of his 
"medical condition and will explain why nothing has been 
received explaining his status within the last year.  He has 
had ongoing complication with his cancer and physical 
capacities."  The letter goes on to describe the veteran's 
various medical problems and the stresses this has caused.  

In April 2000, the RO wrote back to the veteran and advised 
that his claim for service connection for lung cancer had 
been previously denied, and that the time within which to 
appeal that decision had expired.  The veteran was also 
advised that new and material evidence was necessary in 
order to reopen the claim.  The following month, (May 2000), 
the RO received another statement from the veteran together 
with a number of statements from other individuals regarding 
the veteran's apparent belief that his lung cancer was due 
to his in-service use of tobacco products.  The RO 
apparently construed this as an attempt to reopen the 
veteran's previously denied claim, and it is out of this 
claim that the current appeal arises.  

During the course of the development of this current claim, 
the veteran raised the  issue that the VA Form 9 submitted 
in July 1999 should be considered timely to have perfected 
an appeal of the February 1998 rating action.  (See the June 
2001 VA Form 9 and particularly, the transcript of hearing 
conducted by the undersigned in September 2002.)  
Essentially, the veteran offered an explanation to account 
for the submission of that document in July of 1999, rather 
than at an earlier time.  

This is of some significance in view of the veteran's 
current theory of entitlement and changes in the law that 
became effective in 1998.  The veteran's contention is that 
his lung cancer was caused by his in-service use of tobacco 
products and he provided some evidence in support of this.  
Effective from June 1998, however, this theory of 
entitlement has been precluded by law.  See 38 U.S.C.A. 
§ 1103.  Thus, as it stands now, the law precludes an award 
of benefits based on the veterans theory of entitlement, and 
his current appeal, initiated after June 1998, would be 
governed by this more restrictive statute.  On the other 
hand, if it were determined that the veteran's appeal of the 
February 1998 rating decision was timely, he would have the 
benefit of having his appeal considered under the law as in 
effect prior to this prohibition.  While the Board does not 
wish to give the impression that the veteran's claim is 
necessarily an allowance if considered under the law as it 
stood prior to 1998, an allowance would be at least a 
potential result.  

A further complication, however, is that the time within 
which to appeal the original July 1999 decision regarding 
timeliness has itself expired.  Thus, it is construed that 
the veteran is attempting to reopen a claim regarding 
whether his July 1999 VA Form 9 was timely filed.  In this 
regard, at the hearing conducted in September 2002, the 
veteran has indicated that there exists some medical records 
which he claims show he experiences periods of cognitive 
impairment.  He apparently contends this impairment 
precluded him from submitting a substantive appeal prior to 
July 1999, and should excuse him from adhering to the time 
limits in that regard. 

In any event, the issue regarding whether the July 1999 VA 
Form 9 should now be considered timely filed has not been 
developed on appeal, and therefore, it is not the proper 
subject of a Board decision.  Obviously, if it were 
considered timely by the RO, there is a potential for the 
underlying service connection claim to be granted.  Such a 
result, would render the matter currently perfected for 
appeal as moot.  Therefore, it will be necessary to refer 
the issue regarding whether the VA Form 9 received in July 
1999 may be considered timely to the RO for its initial 
determination, and any other action as may be then 
appropriate.  See Henderson v. West, 12 Vet. App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.

Under the circumstances described above, this case is being 
Remanded to the RO for the following:  

1.  The RO should contact the veteran and ask him 
to identify those records which he believes would 
support his contention that he was incapacitated 
by reason of mental impairment as to render the VA 
Form 9 received in July 1999 as a timely 
substantive appeal of a February 1998 rating 
action.  

2.  After undertaking any necessary development 
required as a result of any response received from 
the veteran, the RO should review the evidence of 
record and enter its determination as to whether 
new and material evidence has been presented so as 
to consider the VA Form 9 received in July 1999 as 
timely, and if so, whether the evidence now 
supports an allowance of the veteran's claim for 
service connection for lung cancer.  

3.  In the event it is determined that there is no 
basis to consider the VA Form 9 received in July 
1999 as timely, the RO should advise the veteran 
that if it is his desire to have the Board 
consider that question of timeliness, it will be 
necessary to perfect an appeal with respect to it 
by the submission of a notice of disagreement and 
after the statement of the case is issued, a 
substantive appeal regarding the timeliness 
question.  Further, the veteran should be advised 
that if no such appeal is perfected, the only 
issue the Board will consider will be whether new 
and material evidence has been submitted to reopen 
the claim for service connection for lung cancer, 
and that this decision will be governed by the law 
as went into effect in June 1998, which precludes 
an award of compensation benefits based on the use 
of tobacco products in service.  The case should 
then be returned to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



